DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7 and 16 are objected to because of the following informalities:
In regard to claim 6, the recitation of the “spray nozzle” being sized as claimed inaccurate in that specification discloses it is the “spray handle” 32 as being sized as claimed (See paragraph 0027, lines 3-4).  It appears in claim 6, on line 1, “nozzle” should be handle (this same correction was made in the parent application). 
In regard to claims 7 and 16, the recitation of the “spray nozzle” including an outer housing having no moving parts and a gap for accessing a trigger as claimed is inaccurate in that it is the “spray handle” which is disclosed as having no moving parts and a gap for accessing the trigger (see paragraph 0028, lines 4-6).  It appears in both claims 7 and 16, on line 1, “nozzle” should be “handle” (this same correction was made in the parent application). 
Further in regard to claims 7 and 16, the recitation of the “spray nozzle” including a trigger is inaccurate in that the specification defines the spray nozzle as being the trigger (see paragraph 0028, line 6).  Again, in both claims 7 and 16, on line1, “nozzle” should be “handle”.
  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 8 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6 of prior U.S. Patent No. 11,375,871. This is a statutory double patenting rejection.  It is noted that pending claim 3 and patented claim 1 define the same structure.  The only difference in the claim verbiage is pending claim 3 includes the added language “the absorbent pad operable while attached to the cylindrical rotating sleeve”, however, this limitation is a functional limitation and does not impart any structural limitation to the claim. Further, the structure in the patented claim can perform the function “the absorbent pad operable while attached to the cylindrical rotating sleeve”.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,375,871. This is a statutory double patenting rejection.  It is noted that pending claim 13 and patented claim 9 define the same structure.  The only difference in the claim verbiage is pending claim 13 includes the added language “the absorbent pad operable while attached to the cylindrical rotating sleeve”, however, this limitation is a functional limitation and does not impart any structural limitation to the claim. Further, the structure in the patented claim can perform the function “the absorbent pad operable while attached to the cylindrical rotating sleeve”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,375,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audrey (U.S. Patent 6,138,874).
In regard to claim 1, Audrey discloses a spray bottle comprising a reservoir container 3, a spray nozzle and feed system 6, 7, 18 mounted to the reservoir container and a cylindrical rotating sleeve 10 affixed to an exterior of the reservoir container 3 wherein the rotating cylindrical sleeve 10 includes an absorbent pad 9 wherein the absorbent pad is operable while attached to the cylindrical rotating sleeve 10.
In regard to claim 4, the pad is removable from the sleeve 10 and “configured to be washed and reused”, i.e., should the paper towel be used to wipe a dry substance from a surface, it may be “cleaned” by shaking off the dry substance and reused.
In regard to claim 5, portion 6 of the spray nozzle is cylindrical in shape and capable of being held in both a spray grip and reverse grip as claimed.
In regard to claim 6, the spray nozzle is considered to have a “length corresponding to a width of a human palm”.
In regard to claim 9, the reservoir container is configured to store a cleaning solution (see column 2, line 38) and the absorbent pad is configured to remove the cleaning solution from a workpiece.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (U.S. Patent 6,698,626).
In regard to claim 17, McKay discloses a method comprising filling a reservoir 4 of a spray bottle 1 with a cleaning solution (see column 2, line 21);
spraying the cleaning solution on a workpiece via a spray nozzle 2 and feed system 5 mounted to the reservoir container;
rotating a grip of the spray bottle from an upright spraying position to a reverse grip that holds the reservoir container “as a baton”; and
rolling an absorbent pad 11 mounted to a cylindrical rotating sleeve (defined by the innermost portion of element 11 adjacent element 8, see column 4, lines 18-23) affixed to an exterior of the reservoir container across the workpiece (see column 4, lines 25-28). It is noted the adhesive tape 11 is considered to be an “absorbent pad” and “absorbent” is defined “take in by chemical and physical action” wherein the lint would be taken in to the adhesive on the sheet via a chemical or physical action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey.
In regard to claim 10, although the Audrey reference does not specifically disclose the cleaning device disclosed therein is used to clean a yoga mat, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Audrey device can be used to clean a wide variety of surfaces, including a yoga mat, without effecting the overall operation of the device, especially since the Audrey reference in no way limits the surfaces which may be cleaned with the device.
In regard to claim 11, as discussed above, Audrey discloses a spray bottle having a reservoir, spray nozzle, rotating sleeve and absorbent pad as claimed wherein the pad is operable while attached to the rotating sleeve and wherein the device can obviously be used to transfer liquids on a yoga mat into the absorbent pad.
In regard to claim 14, as discussed above, the absorbent pad in the Audrey device is capable of being washed and reused.
In regard to claim 15, as discussed above, the spray handle is capable of being held as claimed.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey in view of Erickson (U.S. Patent 9,365,320).
In regard to claims 2 and 12, although the Audrey reference does not disclose a scrubbing brush embedded in a removable base of the reservoir, attention is directed to the Erickson reference, which discloses another spray bottle having a reservoir for cleaning fluid and a spray nozzle (see column 2, lines 65-67) wherein a removable base 10 is mounted to the reservoir and a cleaning implement is stored in the base 10 (see the paragraph bridging columns 6 and 7) in order to enable the user to have access to a cleaning implement while employing the spray bottle. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray bottle disclosed in the Audrey reference can include such a removable base with a cleaning element therein in order to enable the use to have access to an additional cleaning implement during use. Further, although the Erickson reference does not specifically disclose the cleaning element is a “scrubbing brush”, the reference does disclose that a wide variety of cleaning elements may be stored in the base including an element having a abrasive material for cleaning surfaces (see column 7, line 1). Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable element having an abrasive material for cleaning surfaces, including a scrubbing brush, may be employed without effecting the overall operation of the device.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey in view of Kitabayashi (U.S. Patent 5,203,841).
In regard to claim 7, although the spray nozzle in the Audrey device does not include an outer housing with no moving parts and a trigger accessible through a gap in the outer housing, attention is directed to the Kitabayashi reference, which discloses another spray bottle wherein the spray nozzle includes an outer housing 2 with no moving parts and a trigger 5 that is accessible through a gap in the outer housing in order to prevent the trigger from being inadvertently actuated (see column 1, lines 43-52). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray nozzle arrangement used in the Aubrey device can be replaced with the spray nozzle arrangement in the Kitabayashi device in order to prevent the inadvertent actuation of the nozzle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Erickson.
Although the McKay reference does not disclose the step of removing a scrubbing brush embedded in a removable base on the reservoir and employing the scrubbing brush by scrubbing the workpiece, attention is directed to the Erickson reference, which, as discussed above, discloses another spray bottle having a reservoir for cleaning fluid and a spray nozzle (see column 2, lines 65-67) wherein a removable base 10 is mounted to the reservoir and a cleaning implement is stored in the base 10 (see the paragraph bridging columns 6 and 7) in order to enable the user to have access to a cleaning implement while employing the spray bottle. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray bottle disclosed in the McKay reference can include such a removable base with a cleaning element therein in order to enable the use to have access to a cleaning implement during use and thereby employ the cleaning element by removing the cleaning element from the removable base and scrubbing the workpiece. Further, although the Erickson reference does not specifically disclose the cleaning element is a “scrubbing brush”, the reference does disclose that a wide variety of cleaning elements may be stored in the base including an element having an abrasive material for cleaning surfaces (see column 7, line 1). Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable element having an abrasive material for cleaning surfaces, including a scrubbing brush, may be employed without effecting the overall operation of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Flasch and Bagggett references are cited as being directed to the state of the art as teachings of other spray bottle dispensers having a cylindrical rotating sleeve having a pad thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
9/23/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754